UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8520


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

DONNELL SEAN WIGGINS,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:06-cr-00034-JBF-JEB-1)


Submitted:    April 6, 2009                   Decided:   June 3, 2009


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donnell Sean Wiggins, Appellant Pro Se. James Ashford Metcalfe,
Assistant  United   States  Attorney,  Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Donnell   Sean    Wiggins        appeals   the   district      court’s

order   denying   his    motion   for       reconsideration    of   its    order

denying his motion for a reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2006).        We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.       See United States v. Wiggins, No. 2:06-

cr-00034-JBF-JEB-1 (E.D. Va. Nov. 7, 2008; Oct. 17, 2008).                    We

dispense   with   oral     argument     because       the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                        2